UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6849



NICHOLAS WARNER JONES,

                                              Plaintiff - Appellant,

          versus


ARRIE W. DAVIS, Judge; ROBERT M. BELL, Chief
Judge; BALTIMORE CITY MUNICIPAL CORPORATION,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
03-3526-1)


Submitted:   January 27, 2005             Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nicholas Warner Jones appeals the district court’s order

denying his motion for reconsideration of an order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.            We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          See Jones v. Davis, No.

CA-03-3526-1 (D. Md. filed Feb. 24, 2004; entered Fed. 25, 2004).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -